DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Weisberg (Reg. No. 43,982) on February 18, 2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for a user equipment to adjust uplink signaling overhead, the method comprising:
	receiving first signaling that configures the user equipment with a plurality of power threshold parameters, each of the plurality of power threshold parameters being associated with one of a plurality of transmission ranks, a transmission rank being a number of transmission layers; 

determining N power parameters, each power parameter corresponding to one of the N beams; and
including channel state information, CSI, in a CSI report, the CSI pertaining to a subset of the N beams, each beam of the subset having the determined power parameter above a respective power threshold parameter of the plurality of power threshold parameters, the respective power threshold parameter being associated with the respective transmission rank of the beam.
25.	(Currently Amended) A user equipment comprising:
radio circuitry configured to:
		receive first signaling that configures the user equipment with a plurality of power threshold parameters, each of the plurality of power threshold parameters being associated with one of a plurality of transmission ranks, a transmission rank being a number of transmission layers; 
		receive second signaling that configures the user equipment with a first number of beams, N, each beam of the N beams being associated with a respective transmission rank of the plurality of transmission ranks; 
processing circuitry in communication with the radio circuitry and configured to:
	determine N power parameters, each power parameter corresponding to one of the N beams; and

33.	 (Currently Amended) A network node in communication with a user equipment, the network node comprising radio circuitry configured to:
	transmit first signaling that configures the user equipment with a plurality of power threshold parameters, each of the plurality of power threshold parameters being associated with one of a plurality of transmission ranks, a transmission rank being a number of transmission layers; 
	transmit second signaling that configures the user equipment with a first number of beams, N, each beam of the N beams being associated with a respective transmission rank of the plurality of transmission ranks; and
receive channel state information, CSI, in a CSI report, the CSI pertaining to a subset of the N beams, each beam of the subset having a determined power parameter above a respective power threshold parameter of the plurality of power threshold parameters, each determined power parameter corresponding to one of the N beams, the respective power threshold parameter being associated with the respective transmission rank of the beam.

Allowable Subject Matter
Claims 1 – 4, 21 – 36 are allowed.

The prior art of record fails to teach or render obvious the following features:
including channel state information, CSI, in a CSI report, the CSI pertaining to a subset of the N beams, each beam of the subset having the determined power parameter above a respective power threshold parameter of the plurality of power threshold parameters, the respective power threshold parameter being associated with the respective transmission rank of the beam, the transmission rank being a number of transmission layers.
receive channel state information, CSI, in a CSI report, the CSI pertaining to a subset of the N beams, each beam of the subset having a determined power parameter above a respective power threshold parameter of the plurality of power threshold parameters, each determined power parameter corresponding to one of the N beams, the respective power threshold parameter being associated with the respective transmission rank of the beam, the transmission rank being a number of transmission layers
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoshnevis et al. (US 2013/0258954) Section 0080 teaches CSI .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 18, 2022